 Case 3:18-cv-02539-S-BK Document 41 Filed 08/02/19   Page 1 of 3 PageID 222




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ROBERT CENTENO, EBENEZER ABAJE,
OLAOLU ADEDOYIN, ERIC AGANA,
TANJILA AHMED, CARLOS ALBO,
TOMAS AMIDAR, AKINTUNDE BAKARE,
JANICE BARNES, VANESSA BROWN,
SHARON BROWN-TURNER, MICHAEL
BRUNER, KIRSTEN BUGGAGE, JEFFREY              Case No: 3:18-CV-02539-S
BYRD,   LANEYSA    CARLVIN,   ELSA
CASTANARES,     DREW     DEVENNEY,            JURY TRIAL DEMANDED
SIMONE    GEBRESELASSIE,    MIGUEL
GUERRERO, ISAAC HASTY, ROSIE
HIRZEL-VICUNA,   BRIAN    JOHNSON,
ALISHA JORDAN, PHYLLIS KARANJA,
ALEXIS KHAMPHAVONG, FARRUKH
KHAWAJA, NORMAN LOVE, RUTH
MBATIA, PAUL MCBEAN, LATRICE
MOORE, GARY MORGAN, REJOICE
MOYANAH, ALICE MUTUNE, OWAIS
NOORANI, ONYEKA NWOBU, MUYIWA
OGUNJOBI, OLUKAYODE OGUNJOBI,
OLUMIDE OGUNJOBI, VARUN PANT,
DEBORAH ROBERTS, NANCY SEGURA,
ABDUL SHAKOORI, STEVEN SHEARON,
ANJILA    SHRESTHA,    SURACHHYA
SHRESTHA,      IQRA      SIKANDAR,
STEPHANIE      SURRATT,      TYLER
WASHINGTON, JASON WELLS, KIONNA
WHITE, DeEDTRA WILLIAMS. KRISTIAN
WILLIAMS, SYED YAQUEEN AND LESHA
ZIMMERMAN,

       Plaintiffs,
-vs-

RETREAT      CAPITAL    MANAGEMENT,
INC.,    D/B/A   ALLSEC     FINANCIAL
SERVICES, a California Corporation,
ALLSECTECH,       INC.,   a    Delaware
Corporation, ALLSEC TECHNOLOGIES
LTD, an Indian Company, and ADISESHAN
 Case 3:18-cv-02539-S-BK Document 41 Filed 08/02/19                    Page 2 of 3 PageID 223




SARAVANAN, Individually,

      Defendants.                               /

      STIPULATION OF VOLUNTARY DISMISSAL OF ISAAC HASTY’S CLAIM
                         WITHOUT PREJUDICE

       Plaintiff, ISAAC HASTY, by and through her undersigned counsel, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), hereby files his Notice of Voluntary Dismissal of his claim

without prejudice and withdraws from this lawsuit.

       Respectfully submitted this 2nd day of August, 2019.

                                                        /s/ C. RYAN MORGAN
                                                        C. Ryan Morgan, Esq.
                                                        Pro Hac Vice
                                                        Morgan & Morgan, P.A.
                                                        20 N. Orange Ave., 14th Floor
                                                        P.O. Box 4979
                                                        Orlando, FL 32802-4979
                                                        T: (407) 420-1414; F: (407) 245-3401
                                                        Email: RMorgan@forthepeople.com

                                                        -and-

                                                        Andrew R. Frisch, Esq.
                                                        Morgan & Morgan, P.A.
                                                        600 N. Pine Island Road, Suite 400
                                                        Plantation, FL 33324
                                                        T: (954) WORKERS; F: (954) 327-3013
                                                        E-mail: AFrisch@forthepeople.com

                                                        Attorneys for Plaintiff

                                                        -and-

                                                        /s/ Stewart Hoffer________
                                                        Stewart Hoffer
                                                        SDTX No. 20123
                                                        Texas Bar No. 00790891
                                                        shoffer@hicks-thomas.com
                                                        Kasi Chadwick



                                                    2
 Case 3:18-cv-02539-S-BK Document 41 Filed 08/02/19                  Page 3 of 3 PageID 224




                                                     SDTX No. 2421911
                                                     Texas Bar No. 24087278
                                                     kchadwick@hicks-thomas.com
                                                     A. Elizabeth Larson
                                                     Texas Bar No. 24076950
                                                     llarson@hicks-thomas.com
                                                     HICKS THOMAS LLP
                                                     700 Louisiana, Suite 2000
                                                     Houston, Texas 77002
                                                     Telephone: (713) 547-9100
                                                     Facsimile: (713) 547-9150
                                                     Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 2, 2019 I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system which I understand will send a notice of electronic

filing to all parties of record.

                                                     /s/ C. RYAN MORGAN
                                                     C. Ryan Morgan, Esq.




                                                 3
